Title: From George Washington to Israel Shreve, 16 December 1780
From: Washington, George
To: Shreve, Israel


                        
                            Sir
                            Head Quarters New Windsor 16th Decemr 1780
                        
                        I have recd yours of the 14th. We are obliged—on account of the scarcity of Forage to send off all the
                            Dragoons from the Army except a very small detachment to do orderly duty—If any thing material happens you must press a
                            horse and send a Man up.
                        As soon as the German Regt have recd their Cloathing the Men are to be sent, agreeable to the new regulation
                            of the Army, to the lines to which they respectively belong—you will, therefore, when they go off send a Captain and about
                            50 Men to the Ground which they now occupy near Sufferans.
                        If any deserters from the British Army come out to your posts, be pleased to send them up to Head Quarters. I
                            am &c.

                    